DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al (5,636,303) in view of Nishita (US 2002/0160656). 
As to claim 1, Che et al disclose (fig. 1) an optical sensor assembly (10), comprising a plurality of optical fibers (16, 20), wherein one ends (fiber 16 polished flat second ends & fiber 20 polished first end) of the plurality of optical fibers (16, 20) are configured in a row (fiber 16 parallel to fiber 20 within cylindrical sleeve 18 implies configured in a row), and the other ends (fiber 16 first ends) of the plurality of optical fibers (16) are stacked in at least two rows (array/adjacent fibers 16 first ends coupled to respective LEDs 12 to form two or more stacked rows as illustrated in figure 1), such that a width (diameter) of a first surface formed by the one ends (polished first ends) of the plurality of optical fibers (20) is greater than (larger than) a width (diameter) of a second surface formed by the other ends (fiber 16 polished flat second ends) of the plurality of optical fibers (16), (column 2, lines 45-54). Che et al fail to disclose and a sensor connector optically coupled with the second surface, wherein the first surface receives light incident into an interior of an electronic device, and the light received by the first surface is transmitted to the sensor connector through the second surface, and the sensor connector is able to be separated from the first surface and configured inside the electronic device. Nishita discloses (fig. 1, fig. 3) and a sensor connector (3) optically coupled with the second surface (31), wherein the first surface (42) receives light (light) incident into an interior (into housing 4) of an electronic device (4), and the light (light) received by the first surface (42) is transmitted to the sensor connector (3) through the second surface (4), (paragraphs [0027], [0031]-[0032], [0046]-[0052]), and the sensor connector (3) is able to be separated ( freely detach and attach, detachable, separately formed) from the first surface (42) and configured inside the electronic device (4), (paragraphs [0029]-[0030], [0065]-[0066], [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Che et al to include a sensor connector optically coupled with the second surface, wherein the first surface receives light incident into an interior of an electronic device, and the light received by the first surface is transmitted to the sensor connector through the second surface, and the sensor connector is able to be separated from the first surface and configured inside the electronic device as taught by Nishita in order to realize a small-sized hybrid optical/electric connector capable of performing both the optical coupling of optical devices and the electrical coupling using electric terminals, in which the optical devices are not easily influenced by noises outside the connector, (see paragraph [0021] to Nishita).
As to claim 2, Che et al disclose (fig. 1) the optical sensor assembly (10) wherein the plurality of optical fibers (16, 20) are plastic optical fibers (POF) (optical fibers 16 and 20 can be comprised of plastic), (column 2, lines 54-55). 
As to claim 4, Che et al disclose (fig. 1) the optical sensor assembly (10) wherein in the second surface (14), the other ends (fiber 16 first ends) of the optical fibers (16) are stacked with a same number in each of the rows (respective fibers 16 forms respective rows) as illustrated in figure 1, (column 2, lines 46-51). 
As to claim 6, Che et al disclose (fig. 1) the optical sensor assembly (10) wherein the second surface (fiber 16 polished flat second ends) is provided with a plurality of regions (24), (column 3, lines 12-18).
As to claim 8, Che et al disclose (fig. 1) the optical sensor assembly (10), (column 2, lines 13-14). Che et al fail to disclose wherein the sensor connector comprises: a male connector, which is used for the other ends of the plurality of optical fibers to be inserted and fixed inwards; a female connector, which is used for accommodating the male connector inside; and an optical sensor, which is coupled with the female connector in a direction towards the male connector. Nishita discloses (fig. 1) wherein the sensor connector (3) comprises: a male connector (2), which is used for the other ends of the plurality of optical fibers (12, 13) to be inserted (inserted) and fixed (fix) inwards; a female connector (4), which is used for accommodating the male connector (2) inside; and an optical sensor (11), which is coupled with the female connector (4) in a direction towards the male connector (2), (paragraphs [0030], [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Che et al to include a male connector, which is used for the other ends of the plurality of optical fibers to be inserted and fixed inwards; a female connector, which is used for accommodating the male connector inside; and an optical sensor, which is coupled with the female connector in a direction towards the male connector as taught by Nishita in order to realize a small-sized hybrid optical/electric connector capable of performing both the optical coupling of optical devices and the electrical coupling using electric terminals, in which the optical devices are not easily influenced by noise outside the connector, (paragraph [0021] to Nishita).
As to claim 9, Che et al disclose (fig 1) the optical sensor assembly (10), (column 2, lines 13-14). Che et al fail to disclose wherein the optical sensor comprises: a substrate, a side of the substrate being arranged a plurality of cut-off through holes; an optical sensor chip die, which is configured on the substrate and electrically connected with the plurality of cut-off through holes; and a light-emitting diode, which is configured on the substrate and separated from the optical sensor chip die and electrically connected with the plurality of cut-off through holes. Nishita discloses (fig. 1) wherein the optical sensor (11) comprises: a substrate (substrate), (paragraph [0055]), (fig. 2A) a side of the substrate (substrate) being arranged a plurality of cut-off through holes (35, 36), (paragraph [0039]); an optical sensor chip die (41) which is configured on the substrate (substrate) and electrically connected with the plurality of cut-off through holes (35, 36); and a light-emitting diode (10), which is configured on the substrate (substrate) and separated from the optical sensor chip die (41) and electrically connected with the plurality of cut-off through holes (35, 36), (paragraphs [0027], [0032], [0039], [0044], [0049]-[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Che et al to include a substrate, a side of the substrate being arranged a plurality of cut-off through holes; an optical sensor chip die, which is configured on the substrate and electrically connected with the plurality of cut-off through holes; and a light-emitting diode, which is configured on the substrate and separated from the optical sensor chip die and electrically connected with the plurality of cut-off through holes as taught by Nishita in order to realize a small-sized hybrid optical/electric connector capable of performing both the optical coupling of optical devices and the electrical coupling using electric terminals, in which the optical devices are not easily influenced by noise outside the connector, (paragraph [0021] to Nishita) .
As to claim 10, Che et al disclose (fig. 1) the optical sensor assembly (10), (column 2, lines 13-14). Che et al fail to disclose wherein the female connector further comprises a separation wall for optically separating the optical sensor chip die and the light-emitting diode. Nishita discloses (fig. 1, fig. 3) wherein the female connector (4) further comprises a separation wall (39 for optically separating (shielding) the optical sensor chip die (41) and the light-emitting diode (100), (paragraphs [0033], [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Che et al to include wherein the female connector further comprises a separation wall for optically separating the optical sensor chip die and the light-emitting diode as taught by Nishita to minimize optical crosstalk resulting in an improved signal-to-noise ratio.
As to claim 11, Che et al disclose (fig. 1) the optical sensor assembly (10), (column 2, lines 13-14). Che et al fail to disclose wherein the male connector further comprises a separation wall for optically separating the optical sensor chip die and the light-emitting diode. Nishita discloses (fig. 1, fig. 3) wherein the male connector (2) further comprises a separation wall (39 for optically separating (shielding) the optical sensor chip die (41) and the light-emitting diode (100), (paragraphs [0033], [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Che et al to include wherein the male connector further comprises a separation wall for optically separating the optical sensor chip die and the light-emitting diode as taught by Nishita to minimize optical crosstalk resulting in an improved signal-to-noise ratio.
As to claim 13, Che et al disclose (fig. 1) the optical sensor assembly (10) wherein the optical sensor assembly (10) further comprises a flat connector (18), the flat connector (18) accommodating the one ends (fiber 16 second polished flat ends, fiber 20 polished first ends) of the plurality of optical fibers (16, 20) inside, the flat connector (18) being capable of providing a light path, and the light path causing the light (light) incident (transmit) into the interior of the electronic device (22) to travel towards the one ends (fiber 20 end), (column 2, lines 45-60). 
As to claim 14, Che et al disclose (fig. 1) the optical sensor assembly (10) wherein the flat connector (18) comprises: a cover (interior of coupler 18), which is internally provided with a hemispherical groove (cylindrical sleeve), the hemispherical groove (cylindrical sleeve) accommodating at least a part of the optical fibers (16, 20); and a support body (22), which is provided with the plurality of optical fibers (20) and fastened (bonded, epoxy adhesive) to the cover, so as to fix (bonded, epoxy adhesive) the plurality of optical fibers (16, 20), (column 2, lines 46-60). 
As to claim 19, Che et al disclose (fig. 1) the optical sensor assembly (10) wherein the plurality of optical fibers (16, 20) comprise: an optical fiber (16, 20) for light emission (transmits light), which transmits (transmits) detection light (light absorption) to an outside (fluid samples), (column 2, lines 57-62). Che et al fail to disclose and an optical fiber for light reception, which transmits reflected detection light incident from the outside, the optical fiber for light emission and the optical fiber for light reception being configured separately. Nishita discloses (fig. 1) an optical fiber (13) for light reception, which transmits reflected detection light (light) incident from the outside, the optical fiber (12) for light emission (transmits light) and the optical fiber (13) for light reception (receiving light) being configured separately, (paragraph [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Che et al to include and an optical fiber for light reception, which transmits reflected detection light incident from the outside, the optical fiber for light emission and the optical fiber for light reception being configured separately as taught by Nishita in order to minimize optical crosstalk resulting in an improved signal-to-noise ratio.
Allowable Subject Matter
Claims 3, 5, 7, 12, 15, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fail to teach either singly or in combination a vertical arrangement section, which configures the other ends of the plurality of optical fibers in at least two rows; and a deformation section, which connects the horizontal arrangement section and the vertical arrangement section and bends the plurality of optical fibers, a number of the other ends of the fibers stacked in at least any one of the rows is different from a number of the other ends of the fibers stacked in each of the other rows, the first surface is configured in a space between a frame of the electronic device and display panel, an optical sensor lens arranged above the optical sensor chip die, wherein the optical sensor assembly further comprises a mirror, the mirror being configured obliquely with respect to the plurality of optical fibers and the light path separately, wherein the optical sensor assembly further comprises a vertical light guide plate, the vertical light guide plate being configured in the light path, so as to optically couple with the one ends of the plurality of optical fibers, and inclined planes are configured opposite the one ends of the optical fibers, and further comprises a thermal insulation component, the thermal insulation component protecting the plurality of optical fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/
 Examiner, Art Unit 2878